Citation Nr: 1014332	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
paresthesia of the left lateral thigh.

2.  Entitlement to a disability rating in excess of 
20 percent for paresthesia of the left lateral thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued a 20 percent disability 
rating for paresthesia of the left lateral thigh, and denied 
service connection for neuropathy of the right leg and a 
mental condition.  In December 2006, the Veteran submitted a 
notice of disagreement and subsequently perfected his appeal 
in May 2007.

In March 2010, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The Board notes that the Veteran perfected an appeal for his 
claim of entitlement to service connection for neuropathy of 
the right leg.  However, at his March 2010 hearing, the 
Veteran withdrew his appeal for right leg neuropathy. As 
such, the matter of entitlement to service connection for 
neuropathy of the right leg is not before the Board.

The record reflects that, at his March 2010 hearing, the 
Veteran submitted additional evidence to the Board, 
accompanied by a waiver of initial review by the agency of 
original jurisdiction (AOJ) in accord with 38 C.F.R. § 
20.1304.

At his March 2010 hearing, the Veteran testified that he had 
fallen getting out of bed as a result of the numbness he 
experiences from his paresthesia of the left lateral thigh.  
He reported that he sustained a fracture of his right foot.  
Although this issue of residuals of a right foot fracture 
secondary to paresthesia of the left lateral thigh has been 
raised by the record, it has not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The competent evidence of record indicates that the 
Veteran's currently diagnosed anxiety disorder is 
etiologically related to his service-connected paresthesia of 
the left lateral thigh.

2.  The Veteran's paresthesia of the left lateral thigh is 
manifested by no more than moderate, incomplete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.  An anxiety disorder is secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

2.  The criteria for a disability rating in excess of 
20 percent for paresthesia of the left lateral thigh have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for an 
anxiety disorder, to include as secondary to service-
connected paresthesia of the left lateral thigh, that claim 
has been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA on that claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to an 
increased rating for paresthesia of the left lateral thigh, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim for an increased rating for paresthesia of 
the left lateral thigh, a letter dated in September 2005 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Additionally, a notice letter dated in March 2006 informed 
the Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
examination reports are in the file.  There is no indication 
that the Veteran has received VA treatment.  Private 
treatment records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  Notably, at his 
March 2010 hearing, the Veteran testified that he had not 
received VA treatment for his service-connected disability 
and that there were no additional private treatment records 
that he wanted VA to obtain.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA-QTC examination for his 
service-connected paresthesia of the left lateral thigh most 
recently in October 2006.  The examination involved a 
thorough examination of the Veteran and is consistent with 
the other medical evidence of record.  Therefore, the Board 
finds that the examination is adequate for determining the 
disability rating for the Veteran's paresthesia of the left 
lateral thigh.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  The Board 
acknowledges the Veteran's assertions at his hearing that the 
October 2006 examination was inadequate.  However, the 
examination report is thorough and consistent with the other 
clinical evidence in the claims file.  There is simply no 
objective evidence to corroborate his contention that the 
October 2006 examination was inadequate.

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Merits of the Claims

A. Service Connection

The Veteran alleges that he currently suffers from anxiety 
and depression as a result of his service-connected 
paresthesia of the left lateral thigh.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 39 C.F.R. § 3.310(b) (2009); Allen v. 
Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

A review of the medical evidence of record shows that the 
Veteran has a current psychiatric disability.  In 
October 2006, the VA-QTC examiner diagnosed the Veteran with 
a mood disorder (anxiety).  Thus, the first element of Wallin 
is met.  

Additionally, a review of the claims file indicates that the 
Veteran is service connected for paresthesia of the left 
lateral thigh.  Thus, the second element of Wallin is met.

The remaining question is whether a medical nexus exists 
between the Veteran's current anxiety disorder and his 
service-connected paresthesia of the left lateral thigh.

The Veteran underwent a VA psychiatric examination in 
October 2006.  At that time, the Veteran reported 
experiencing a lack of energy and motivation, high anxiety 
about the future, and difficulty sleeping.  The Veteran also 
reported taking Lexapro for his symptoms with poor response.  
The examiner indicated that the Veteran did not experience 
features of depression, but that he did experience anxiety.  
He diagnosed the Veteran with a mood disorder (anxiety), 
secondary to a general medical condition (neuropathy and low 
back pain).

In addition to the October 2006 VA-QTC examination report, 
the medical evidence of record contains several letters from 
the Veteran's private physician, Dr. J. P. R.  Significantly, 
September 2006, January 2007, and March 2010 letters from 
Dr. J. P. R. link the Veteran's paresthesias of the legs and 
resulting physical limitations to his symptoms of depression 
and anxiety.

Although the VA examiner linked the Veteran's anxiety 
disorder to neuropathy and low back pain generally, not 
paresthesia of the left lateral thigh, he refers to the 
paresthesia and neuropathy together as the Veteran's service-
related injury.  Thus, it appears that the examiner considers 
the paresthesia to be a cause of the Veteran's anxiety 
disorder.  Additionally, this conclusion is supported by the 
letters from Dr. J. P. R.  At minimum, the evidence in this 
case is in equipoise regarding the question of whether the 
Veteran's current anxiety disorder is related to his service-
connected paresthesia of the left lateral thigh.  As such, 
the benefit-of-the-doubt will be conferred in the Veteran's 
favor and his claim for service connection for an anxiety 
disorder is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B. Increased Rating

The Veteran's service-connected paresthesia of the left 
lateral thigh has been evaluated as 20 percent disabling 
under Diagnostic Code 8520.  He seeks a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is currently rated under Diagnostic Code 8520 for 
paralysis of the sciatic nerve.  Under that diagnostic code, 
a 10 percent evaluation is assigned for mild, incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation is 
assigned for moderate, incomplete paralysis of the sciatic 
nerve.  A 40 percent evaluation is assigned for moderately 
severe, incomplete paralysis of the sciatic nerve.  A 
60 percent evaluation is assigned for severe, incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy.  
Finally, an 80 percent evaluation is assigned for complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and/or flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

Words such as "mild", "moderate," and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  "Mild" is generally 
defined as "not very severe."  See WEBSTER'S NEW COLLEGE 
DICTIONARY 711 (3d ed. 2008).  "Moderate" is generally 
defined as "of average or medium quantity, quality, or 
extent."  Id. at 721.  "Severe" is generally defined as 
"extremely intense."  Id. at 1035.

As referenced above, the Veteran underwent a VA examination 
most recently in October 2006.  At that time, the examiner 
noted the Veteran's complaints of tingling and numbness, 
abnormal sensation, anesthesia and weakness of his left leg 
and into the left hip.  The Veteran reported only being able 
to stand or walk for a short time.  The Veteran also reported 
left foot pain that occurred intermittently, with 
approximately 50 attacks a year, each lasting three days.  
During these flare-ups, the Veteran reported being unable to 
fully perform his duties at work.  The examiner recorded 
range of motion measurements for the hips of 125 degrees of 
flexion bilaterally, 30 degrees of extension bilaterally, 
25 degrees of adduction bilaterally, 45 degrees of abduction 
bilaterally, 60 degrees of external rotation bilaterally, and 
40 degrees of internal rotation bilaterally.  He also 
recorded range of motion measurements for the knees of 
140 degrees of flexion bilaterally and 0 degrees of extension 
bilaterally.  None of the range of motion measurements were 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
neurological examination showed decreased strength and motor 
power in the left lower extremity, as well as decreased 
sensation to light palpation.

The Veteran also underwent a VA-QTC examination in 
October 2005 with a March 2006 addendum report.  At that 
time, the Veteran reported tingling and numbness, abnormal 
sensation, anesthesia, and pain that traveled from the knee 
to the hip.  The examiner noted that the Veteran experienced 
limited standing and lost 4 days of work per year due to his 
paresthesia.  The Veteran denied any incapacitation.  A 
neurological examination found normal motor function and 
sensory loss of the left lateral thigh.  The March 2006 
addendum indicated that the most likely involved peripheral 
nerve was the obturator nerve.

The medical evidence also includes multiple letters from his 
private physician, Dr. J. P. R., regarding his left lateral 
thigh paresthesia.  The August 2005, August 2006, and 
March 2010 letters indicate that the Veteran experiences 
limitations relating to sitting and standing for prolonged 
periods of time at work due to his left lateral thigh 
paresthesia.  Dr. J. P. R. also notes that the Veteran has 
experienced decreased sensation in the left lateral thigh 
with intermittent weakness of the left leg.

In addition to the medical evidence of record, the Veteran 
submitted a letter from his supervisor at the United States 
Postal Service.  The supervisor indicated that the Veteran 
was being accommodated with limited standing, sitting, 
walking, and lifting duties.  She also indicated that he was 
able to function within these limitations.

The Board finds that the Veteran's paresthesia of the left 
lateral thigh does not meet the criteria for an evaluation in 
excess of 20 percent.  As outlined above, there is no 
objective medical evidence that the Veteran suffers from 
moderately severe, incomplete paralysis of the sciatic nerve 
to warrant an increased rating of 40 percent.  Although the 
Veteran reports subjective complaints and medical 
examinations have found objective evidence of decreased 
sensation over the left lateral thigh, there is no indication 
that this exceeds a moderate level.  As such, an increased 
rating for paresthesia of the left lateral thigh cannot be 
assigned under Diagnostic Code 8520.

While the Board recognizes that the Veteran's representative 
asserted at his March 2010 hearing that the Veteran 
experienced foot drop, warranting an increased rating of 
80 percent, there is simply no objective or clinical evidence 
to support this assertion.  Without such corroboration, an 
increased rating of 80 percent for symptoms of foot drop 
cannot be assigned.

The Board notes that a March 2006 addendum to the 
October 2005 VA-QTC examination identifies the obturator 
nerve as the most likely involved nerve, rather than the 
sciatic nerve.  However, as the rating criteria for paralysis 
of the obturator nerve provide a maximum rating of 
10 percent, the Veteran could not receive a higher rating 
under this diagnostic code.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8528 (2009).  Additionally, he could not be 
assigned ratings under both Diagnostic Codes 8520 and 8528, 
as they are addressing the same symptomatology and would 
result in the above-referenced pyramiding.

The Board has reviewed the remaining diagnostic codes 
relating to neurological disabilities, but finds that they 
are inapplicable in this case.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8000-8519, 8521-8527, 8529-8914 (2009).

Additionally, the Board notes that there is no indication in 
the medical evidence of record that the Veteran's 
symptomatology warranted other than the currently assigned 
20 percent disability rating throughout the appeal period.  
As such, assignment of staged ratings is not warranted.  See 
Hart, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is not contemplated by the rating schedule 
or identify any factors which may be considered to be 
exceptional or unusual with respect to the Veteran's service-
connected paresthesia of the left lateral thigh.  There is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  The rating criteria for the Veteran's currently 
assigned Diagnostic Code 8520 take into consideration his 
complaints of numbness, pain, and weakness.  Additionally, 
there is no indication that the Veteran's service-connected 
disability exhibits the above-referenced "governing norms."  
Specifically, the Veteran's own testimony as well as a 
statement from his work supervisor indicate that his job is 
willing to accommodate his disability through "light duty."  
Although the Veteran testified that he has been sent home 
early several times because of the lack of "light duty" 
work, there is no indication that this rises to the level of 
marked interference with employment.  Thus, the Board finds 
that the Veteran's service-connected disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the rating schedule.  Additionally, it 
has not necessitated frequent periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Accordingly, the Board finds that the claim of entitlement to 
a disability rating in excess of 20 percent for paresthesia 
of the left lateral thigh must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to an increased rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Entitlement to secondary service connection for an anxiety 
disorder is granted.

Entitlement to a disability rating in excess of 20 percent 
for paresthesia of the left lateral thigh is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


